Nelson, D. J.
Libel filed against the steam-tug 0. B. Sanford for alleged unskillful towage of the barge Metropolis. It appeared that *911the tug was engaged by the master of the Metropolis, at New York, on the fourteenth of June, 1881, to tow her from Jersey City to Providence. The tug started on the voyage on the afternoon of the same day, with another barge called the Dunderberg, destined for Pall River, first in tow, and the Metropolis, having on board a cargo of TOO tons of coal, second in tow. The hawser of each barge was 90 fathoms in length. On the afternoon of the 15th, the tug with her two tows entered Mount Hope bay, intending to leave the Metropolis at anchor in Bristol harbor while she proceeded with the Dunderberg • to Pall River, and afterwards, to return and take the Metropolis up to Providence. In rounding Hog island, which forms the west side of the entrance to Mount Hope bay, the Metropolis struck on a submerged rock known as Hog island reef, which extends out from the southeasterly point of Hog island, and immediately filled and sunk.
The evidence was clear that the effect of making the circuit round the point of Hog island, after passing the light-ship, was to lessen the headway of the tug in the direction in which the tows were proceeding. The hawsers were thus slackened and the control of the fug over the tows lost. The consequence was that the Metropolis, being left without the support of the tug, was driven by the strong ebb-tide which was then running down from Mount Hope bay and Bristol harbor directly upon the shoal. This is the evidence of the master and mate of the Metropolis; and in this they are supported by the master of the Dunderberg, who saw the whole transaction and was called as a witness by the claimants.
The accident would have been avoided if the tug had kept further on her course after passing the light-ship before turning to the northward; or if she had passed the light-ship further to the eastward, where there was plenty of room, and the depth of water was ample; or if she had shortened the hawsers of the tows before making the turn. The tug was bound under the circumstances to take one or the other of these precautions against this accident, and for failing to do so she was in fault and should be condemned.
Interlocutory decree for the libelants.